Case 2:20-mj-00047-SMM Document 1 Entered on FLSD Docket 08/02/2020 Page 1 of 6




                                                                          CGA

                                                                    Aug 1, 2020

                                                                            Fort Pierce
Case 2:20-mj-00047-SMM Document 1 Entered on FLSD Docket 08/02/2020 Page 2 of 6
Case 2:20-mj-00047-SMM Document 1 Entered on FLSD Docket 08/02/2020 Page 3 of 6
Case 2:20-mj-00047-SMM Document 1 Entered on FLSD Docket 08/02/2020 Page 4 of 6
Case 2:20-mj-00047-SMM Document 1 Entered on FLSD Docket 08/02/2020 Page 5 of 6




                                  1st
Case 2:20-mj-00047-SMM Document 1 Entered on FLSD Docket 08/02/2020 Page 6 of 6
